        Case 4:20-cr-00041-BMM Document 70 Filed 03/02/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

                                       )
 UNITED STATES OF AMERICA              )
                                       )   Case No. CR 20-41-GF-BMM
                       Plaintiff,      )
                                       )
 vs.                                   ) Order Allowing Video Appearance
                                       )
 JOSE MEDINA,                          )
                                       )
                                       )
                        Defendant.     )
                                       )


   Pursuant to the motion by the Defendant and there being no objection from the

government, the Defendant is allowed to appear at his sentencing by ZOOM. Defense

counsel will contact the Clerk of Court for the Zoom link.

Dated the 2nd day of March, 2021.
